DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/757,675, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide support or enablement for the claimed invention: particularly to a nanoparticulated iron-rich material.
The disclosure of ALL OF the prior-filed applications fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 for claims 31-33.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application as originally filed does not provide support for a fertilizer composition wherein the iron-rich material is iron oxide and iron oxide-hydroxide.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 16-17 and 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 12-13, 16-17, 20, 28-31 and 33-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunner et al. (Environmental science & technology, 2006) as evidenced by ELGA, 2018 (regarding claims 20 and 30).

	In regard to claim 12, Brunner et al. disclose a composition comprising nanopartculated iron-rich material (e.g. iron oxide Fe2O3) in a volume of aqueous solution (e.g. 1 mg of nanoparticles per mL). The iron-rich material is in a volume of ultrapure water [Page 4374; Materials and Methods]. The size of the nanoparticles ranges from 12-50 nm [Table 1]. Ultrapure water reaches theoretical ideal levels of purity, with a resistivity of 18.2 mega ohms [ELGA, Pg 1]. The Brunner reference does not explicitly define the nanoparticulated composition as a “fertilizer” and does not compare the amount of iron-rich material compared to a corresponding standard fertilizer composition for a predetermined application rate. .

Claims 12 and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kurien et al. (RSC Adv. 2017).
	In regard to claims 12 and 32, Brunner et al. disclose a composition comprising nanopartculated iron-rich material (e.g. iron oxide-hydroxide ά-FeOOH) washed in a volume of aqueous solution (e.g. ultrapure water) [Page 45012, Section 2.3. The Brunner reference does not explicitly define the nanoparticulated composition as a “fertilizer” and does not compare the amount of iron-rich material compared to a corresponding standard fertilizer composition for a predetermined application rate. However, the composition of Kurien reference appears to be substantially identical to the claimed nanoparticulated fertilizer and “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” [MPEP 2112.01].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        April 14, 2021